Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics” or the “company”) FURTHER CAUTIONARY ANNOUNCEMENT Shareholders are referred to the cautionary announcements released on SENS on 5 March 2015, 20 April 2015 and 3 June 2015 and are advised that MiX Telematics continues to investigate strategic alternatives relating to the company. Accordingly, shareholders are advised to continue exercising caution when dealing in the company’s securities until a further announcement is made. 16 July 2015 JSE Sponsor
